DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. 
Applicant has amended claims 6 and 14 to recite an instrument including a computer executing software that causes the computer to “determine the depths of the flow paths by calculating a volume of the calibrator in a first one of the transparent portions of the flow paths in an image of the field of view captures by the imager, utilizing the known dimensions of the two or more apertures and of the calibrator; and quantify an analyte in the bodily fluid sample in a second one of the transparent portions of the flow paths based at least in part on the determined depths of the flow paths” and argues that the limitations with respect to the computer and software are supported by the specification.  Applicant has pointed to paragraphs 0021-0023 as support for the amended limitations.  At paragraph 0023, the specification recites “specialized 
With respect to the prior art, Applicant has argued that the cited prior art does not teach an optical reader having two or more apertures and a position of the transparent portion of each flow path determined by a position of the two or more apertures of the detection device.  With regards to the optical reader, the Examiner notes that the specification states the imagers are CCD or CMOS imagers, both of which are taught by reference to Smith et al.  Furthermore, the Examiner notes that Smith et al., teach an array of CCD or CMOS imagers which reads on the claimed two or more apertures as Applicant has not specified whether each imager has two or more apertures, or if the claim is directed to multiple imagers and the claim is referring to the total number of apertures in an array.  Therefore, given the breadth of the limitation in question, the Examiner contends that reference to Smith et al., teach the claimed optical reader.  The Examiner also notes that Smith et al., teach “acquiring an image of a body fluid within a 
With regards to Applicant’s arguments concerning the position of the transparent portion being determined by the position of the apertures, the Examiner notes that reference to Kopf-Sill et al., is cited for teaching optical detection wherein a transparent detection window is disposed across one or more channels.  The Examiner contends that a transparent portion disposed over multiple channels allows for simultaneous detection/analysis of the multiple channels, thus the claim limitations is met by reference to Kopf-Sill et al.
Applicant has also argued that reference to Holl et al., do not teach a cartridge that reads on the limitations of the instant claims; however, the Examiner notes that Holl et al., is cited for teaching a pump, thus Applicant’s arguments with respect to the cartridge of Holl et al., are not persuasive.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claims 6 and 14 to recite an instrument including a computer executing software that causes the computer to “determine the depths of the flow paths by calculating a volume of the calibrator in a first one of the transparent portions of the flow paths in an image of the field of view captures by the imager, utilizing the known dimensions of the two or more apertures and of the calibrator; and quantify an analyte in the bodily fluid sample in a second one of the transparent portions of the flow paths based at least in part on the determined depths of the flow paths.”  At paragraph 0023, the specification recites “specialized analytical software is then used to analyze the image utilizing the known volume of sample calculated utilizing the dimensions of the pinhole apertures and the calibrant to quantify the analyte in the bodily fluid sample,” which is the only recitation of software in the specification.  At no point does the specification recite a computer executing software that determines depth of the flow paths by calculating a volume of the calibrator in one of the transparent portions of the flow paths.  As such, the amendments directed to a computer executing software to determine depths of the flow paths represents new matter introduced into the claims.  Additionally, the Examiner notes that the limitations regarding the computer and software were not recited in the original claims, thus Applicant has no basis to introduce those 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (US 2014/0273064) in view of Kopf-Sill et al., (US 5,842,787).
Regarding claim 1, Smith et al., teach a slide (test device, paragraph 0036) in combination with an analyzer having an optical reader with an imager (detection device, paragraphs 0038, 0039, 0057) comprising a first chamber having an on-board reagent (paragraphs 0040-0042), a second chamber having an on-board calibrator (paragraphs 0048- 0050), and a flow path from the chambers having a hydrophilic coating (paragraph 0037). Smith et al., teach the slide made from optically clear materials (paragraph 0037) which reads on the 
Kopf-Sill et al., teach a microfluidic device comprising transparent optical detection windows disposed across one or more channels and/or chambers (column 4 line 65 - column 5 line 10). Kopf-Sill et al., also teach the microfluidic channels having a width ranging from 5 to 50 micrometers (column 10 lines 30-32). Kopf-Sill et al., also teach that it is known to utilize a channel having a width ranging from 5-50 micrometers as a means of reducing differences in volume through which a liquid travels at the inner and outer edges of a channel (column 10 lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith et al., to utilize channels having a width ranging from 5 to 50 um in order to reduce differences in volume through which a liquid travels at the inner and outer edges of a channel as taught by Kopf-Sill et al.
Claims 4-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (US 2014/0273064) in view of Kopf-Sill et al., (US 5,842,787) as applied to claim 1 above, and further in view of Holl et al., (US 6,537,501).
Regarding claims 4 and 5, Smith et al., in view of Kopf-Sill et al., do not teach a standalone sample well, nor do they teach a waste well connected to the flow paths.
Holl et al., teach a hematology cartridge comprising a stand-alone sample well (column 4 lines 42-45) and a waste well wherein the flow channels feed into the waste well (column 11 lines 42-45). Holl et al., also teach the waste well connected to various pumps (column 9 lines 52-55). Additionally, Holl et al., teach a detection device comprising an optical reader having 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith et al., in view of Kopf-Sill et al., to provide a waste well in order to seal biological and chemical waste within the cartridge as taught by Holl et al.
Regarding claims 6-8 and 14, Smith et al., teach a slide (test device, paragraph 0036) in combination with an analyzer having an optical reader with an imager (detection device, paragraphs 0038, 0039, 0057) comprising a first chamber having an on-board reagent (paragraphs 0040-0042), a second chamber having an on-board calibrator (paragraphs 0048- 0050), and a flow path from the chambers having a hydrophilic coating (paragraph 0037). Smith et al., teach the slide made from optically clear materials (paragraph 0037) which reads on the flow paths having a transparent portion, and the imager having a field of view that includes the transparent portions of the flow paths. Smith et al., also teach a computer comprising image analysis software capable of performing all the analysis of an acquired image (paragraphs 0051, 0059).  The Examiner notes that the claimed computer is being read in light of the rejection under 35 U.S.C 112(a) where the computer comprising software to determine the depth of the flow paths represents new matter.  Smith et al., do not teach flow paths having a width ranging from 5 to 1000 um.
Kopf-Sill et al., teach a microfluidic device comprising transparent optical detection windows disposed across one or more channels and/or chambers (column 4 line 65 - column 5 line 10). Kopf-Sill et al., also teach the microfluidic channels having a width ranging from 5 to 50 micrometers (column 10 lines 30-32). Kopf-Sill et al., also teach that it is known to utilize a 
Holl et al., teach a hematology cartridge comprising a stand-alone sample well (column 4 lines 42-45) and a waste well wherein the flow channels feed into the waste well (column 11 lines 42-45). Holl et al., also teach the waste well connected to various pumps (column 9 lines 52-55). Additionally, Holl et al., teach a detection device comprising an optical reader having multiple apertures for analyzing multiple flow paths (column 8 lines 13-16, column 9 lines 36- 38). Holl et al., teach that it is advantageous to utilize a pump as a means of managing liquid flow through the cartridge (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith et al., in view of Kopf-Sill et al., to provide a pump in order to manage flow of liquids through the cartridge as taught by Holl et al.
Regarding claims 9 and 10, Smith et al., teach CCD and CMOS imagers (paragraph 0057).
Regarding claim 11, Smith et al., teach the device comprising a memory (data collection unit, paragraph 0058).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (US 2014/0273064) in view of Kopf-Sill et al., (US 5,842,787) Holl et al., (US 6,537,501) as applied to claim 6 above, and further in view of Kawamura et al., (US 2011/0104009).
Regarding claims 12 and 13, Smith et al., in view of Kopf-Sill et al., in view of Holl et al., do not teach an automated pipette.
Kawamura et al., teach a clinical examination device wherein the device comprises an automated pipette (paragraphs 0010, 0102). Kawamura et al., teach that it is advantageous to provide an automated pipette as a means of injecting a fixed amount of reagents into an examination disk (paragraphs 0010, 0102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith et al., in view of Kopf-Sill et al., in view of Holl et al., to include an automated pipette in order to inject a fixed amount of reagents as taught by Kawamura et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798